Citation Nr: 0601759	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04- 23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert P. Pezold II, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 until January 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  For VA purposes, the competent evidence does not 
establish current hearing loss disability in the right ear.

2.  Left ear hearing loss disability was initially 
demonstrated years after service, and there has been no 
demonstration by competent evidence that the veteran's 
currently demonstrated left ear hearing loss disability is 
causally related to active service.

3.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent evidence 
that the veteran's currently diagnosed tinnitus is causally 
related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May 2003 and June 
2003 letters from the agency of original jurisdiction (AOJ) 
to the appellant that were issued prior to the initial AOJ 
decision.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2004 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, in the present 
case, appropriate VCAA notice was provided in May 2003 and 
June 2003, prior to the initial unfavorable RO determination 
in December 2003.  As such, there is no timing problem under 
Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claims file does not 
contain the veteran's service medical records.  It is noted 
that the veteran's service medical records are presumed to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center, and therefore are not available for review.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).

A review of the claims file indicates that the veteran's 
service medical records were requested.  A November 2003 
response to such request shows that all available records 
were sent to the RO.  Based on the foregoing, it is not felt 
that additional efforts are required under the VCAA.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, the 
absence of such service records does not prejudice the 
veteran here, because the basis for the denial in the present 
case is not the lack of in-service findings but rather a 
finding of no nexus between the disability and service.

Further regarding the duty to assist, the claims file 
contains the veteran's reports of private and VA post service 
treatment and examination.  Additionally, the claims file 
contains various medical articles submitted by the veteran.  
Also of record is a June 2004 lay statement of the case 
written by the veteran's brother.  Moreover, the claims 
folder also includes the veteran's own statements and 
submissions in support of his claim.  Such evidence indicates 
treatment for hearing loss related issues at Hackley Hospital 
in Muskegon, Michigan, as well as treatment by private 
physicians J. F. and K. C. S.  In July 2003, Hackley Hospital 
provided a negative response to a VA request for records.  
Furthermore, the December 2003 rating decision informed the 
veteran that efforts to obtain records from Dr. J. F. and Dr. 
K. C. S. were unsuccessful.  Based on the foregoing, the 
Board finds that made a reasonable effort to acquire such 
evidence identified by the veteran and that no additional 
efforts are required under the VCAA.  Again, it appears that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran. See Soyini, 540, 546 
(1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Legal Criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, to include 
sensorineural hearing loss and/or tinnitus, becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2005).

Factual background

As previously noted, there are no records of examination in 
association with the veteran's military service.  

Following service, the veteran underwent a VA audiology 
examination in April 2004.  At that time, his pure tone 
thresholds, in decibels, were as follows.
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
35
LEFT
10
15
30
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.

Following the examination, it was acknowledged that the 
veteran's hearing in the right ear was within normal limits 
between 500 Hertz and 4000 Hertz.  The examination did find 
mild-to-moderately severe sensory hearing loss in the left 
ear in the range of 2000 to 4000 Hertz.  Bilateral tinnitus 
was also noted.

Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including hearing loss and tinnitus, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a hearing loss or tinnitus 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In considering whether a current hearing loss disability 
exists, it is noted that the provisions of 38 C.F.R. § 3.385 
define hearing loss "disability" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

Based on the standard set forth under 38 C.F.R. § 3.385, the 
evidence of record fails to establish current hearing loss 
disability for VA purposes as to the right ear.  Again, the 
April 2004 VA examination revealed no hearing acuity of worse 
than 35 decibels from 500 to 400 Hertz as to the right ear, 
there was no showing that the auditory thresholds for at 
least three of the frequencies was 26 decibels or greater, 
and the speech discrimination ability was greater than 94 
percent.  Moreover, while a June 2004 private audiometric 
report administered by D. A. F., M.D., is of record, such 
report contains an uninterpreted audiogram, which the Board 
may not consider as evidence. See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data]; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the evidence of 
record fails to establish current right ear hearing loss 
disability for VA purposes.  The objective findings for the 
left ear do establish a current hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  A current 
disability of tinnitus is also established by the April 2004 
VA examination.

The Board notes that, as current hearing loss disability 
consistent with 38 C.F.R. § 3.385 has not been demonstrated 
with respect to the right ear, a grant of service connection 
for the right ear hearing loss is not appropriate.  
Considering the facts discussed above, an award of service 
connection is not justified here.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board further notes that, if even a current hearing loss 
disability had been demonstrated in both ears, the remaining 
elements of a service connection claim have not been 
satisfied, as will be discussed below.

Due to the unavailability of the veteran's service medical 
records, there is no means to demonstrate in-service 
complaints or treatment for bilateral hearing loss and 
tinnitus.  However, this fact, in and of itself, does not 
preclude a grant of service connection here.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Moreover, because the veteran's service records are presumed 
to have been destroyed, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

Despite the added emphasis on the benefit of the doubt rule 
mandated by O'Hare, the competent evidence of record does not 
allow for a finding that the veteran's current left ear 
hearing loss and bilateral tinnitus are causally related to 
service.  Indeed, while the veteran was discharged from 
active duty in January 1947, the records fail to reflect any 
post-service findings of hearing loss or tinnitus until the 
VA examination in 2004, more than 50 years later.  (Although 
the veteran, at the April 2004 VA examination, did report a 
history of tinnitus since 1992, this was still over 40 years 
removed from service.)  Furthermore, the claims file contains 
no competent opinions finding that the current left ear 
hearing loss and bilateral tinnitus are causally related to 
active service.  In fact, the claims file contains an opinion 
reaching the opposite conclusion.  Specifically, the VA 
audiologist in 2004 found that the veteran's left ear hearing 
loss and bilateral tinnitus were not related to service.  In 
so finding, the VA audiologist stated that, per the veteran's 
reported history, his tinnitus began in approximately 1992.  
The VA audiologist also noted that the veteran was treated 
for shingles from 1991-1992, and that shingles can cause 
hearing loss and tinnitus.  The VA audiologist also noted 
that the veteran was treated with metronidazole in 1996, and 
stated that metronidazole can cause hearing loss and 
tinnitus.  The VA audiologist acknowledged the veteran's 
noise exposure in service, but concluded the hearing loss and 
tinnitus were not service related.  

The April 2004 VA opinion was issued following a thorough 
objective examination of the veteran and a review of the 
claims file.  Moreover, the VA audiologist provided alternate 
causes for the veteran's left ear hearing loss and bilateral 
tinnitus.  For these reasons, his opinion is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  In so noting, the Board does 
acknowledge the submission of general medical texts and 
articles.  Such texts do reference a causal relationship 
between hearing loss and excessive exposure to loud noise.  
While the VA examiner in April 2004 did concede, based on the 
reported history, that the veteran was exposed to loud noise 
in service, the general medical texts do not serve as a basis 
for a grant of service connection here because they do not 
relate specifically to the veteran and cannot account for his 
unique medical history.

The Board acknowledges the veteran's contentions that his 
hearing loss and tinnitus are etiologically related to 
service.  The Board further acknowledges a June 2004 
statement from the veteran's brother, also asserting a causal 
relationship between the veteran's hearing loss and tinnitus 
disabilities and active service.  
However, the veteran and his brother have not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the Board has considered the circumstances of 
this case, including the fact that clinical records relating 
to the veteran's service in the United States Army are 
presumed to have been destroyed in a fire.  Given the absence 
of such records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
The evidence of record shows current left ear hearing loss 
disability and tinnitus initially demonstrated years after 
service, and the competent evidence of record does not 
otherwise relate his present left ear hearing loss 
disability, and/or tinnitus, to military duty. As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


